Citation Nr: 0726406	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION


The veteran had active service officially recognized as being 
from December 1956 to December 1958. The veteran reports 
active service through December 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). The 
veteran's initial claim received in July 2003, concerned
a non-service connected pension. VA was subsequently informed 
by the veteran that his intention was for a claim based on 
service connection for neck and back disabilities, which is 
the claim that was reflected in the October 2004 rating 
decision.

In July 2006, a Travel Board hearing was held at the RO that 
was conducted by the undersigned Veterans Law Judge.  

Additional evidence submitted by the veteran was received at 
the Board in March 2007. The veteran has waived initial 
consideration of the evidence by the RO. 38 C.F.R. § 20.1304 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Information from the pertinent service department, along with 
a statement from the National Personnel Records Center (NPRC) 
dated in June 2003, shows that the veteran's service medical 
records are missing. The service medical records were 
presumably destroyed by fire at the NPRC in 1973. 

Where service records are presumed to have been or were 
destroyed while the file was in the possession of the 
government, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim. 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The record also shows that the veteran was awarded disability 
benefits through the Social Security Administration (SSA) in 
1994. The SSA decision awarding the veteran benefits, to 
include the records that it considered in making the decision 
are not of record, and potentially, may be relevant. In light 
of the VA duty to assist and the absence of service medical 
records, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based. 
See also Hayes v. Brown, 9 Vet. App. 67 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran is requested to provide VA 
information regarding his claimed 
disabilities, including copies of any 
evidence, particularly any evidence of 
private medical care dating from his 
period of active service to 1999, not 
already procured or associated with the 
claims folder, that is in his possession 
and relevant to his claims. 

2.  The RO should contact the Social 
Security Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  After completion of the above, and any 
additional development deemed necessary, 
the RO should review the veteran's claims, 
along with any additional records 
received. The RO must consider all 
applicable laws and regulations. If the 
benefits sought remain denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



